* Corpus Juris-Cyc. References: Equity, 21CJ, p. 624, n. 86; Partnership, 30Cyc, p. 692, n. 58; p. 699, n. 15. On conclusiveness of or weight attached to findings of fact of master in chancery, see annotation in 33 A.L.R. 746; 10 R.C.L. 521; 6 R.C.L. Supp. 611.
The master found that appellant paid into the business of the partnership capital to the amount of one thousand dollars, against which the appellee put in his skill and experience. All other funds put into the business by appellant were treated by the master as an indebtedness of the firm to appellant. The master found that the partnership suffered a loss, which was to be borne equally by appellant and appellee, of two thousand fifty-four dollars and thirty-eight cents, all of which had been paid by appellant, and that therefore appellee was liable to appellant for one-half that sum, or one thousand twenty-seven dollars and nineteen cents.
We think there was ample evidence in the case to support the master's findings of fact. A master's findings of fact, when supported by the evidence, have the force and effect of the verdict of a jury on an issue of fact. Griffith's Chancery Practice, section 605; Hines v. Imperial Naval Stores Co.,101 Miss. 802, 58 So. 650. Giving the master's findings of fact that weight, we do not think there was sufficient evidence to the contrary to justify the chancellor in overturning such findings of fact. The capital put into the business by appellant, of course, was not to be considered in determining the losses, for the evidence shows that each furnished an equal amount of capital; the appellant furnishing his in money, and the appellee his in skill and experience. Only the assets and liabilities, excluding the capital furnished by the parties, were to be considered. That was the view taken *Page 139 
by the master. As stated, the operation of the business resulted in losses amounting to two thousand fifty-four dollars and thirty-eight cents, all of which appellant paid.
We think the master's report should be re-established, and appellant should have a decree of one thousand twenty-seven dollars and nineteen cents, one-half of the losses of the business, with six per cent. interest thereon from the dates appellant expended his individual funds in paying the liabilities of the partnership.
The record in the case is in such state that the calculations can be better made, and the proper decree entered, by the trial court, than by this court.
The decree of the chancellor is therefore reversed, and the cause remanded.
Reversed and remanded.
PACK, J., took no part in this decision.